Citation Nr: 0407000	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for a minor 
retropatellar crepitus, right knee.  

3.  Entitlement to an initial compensable rating for left 
knee retropatellar pain syndrome.  

4.  Entitlement to service connection for a chronic acquired 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric S. Leboff

INTRODUCTION

The veteran had active service from January 31, 1990 until 
February 28, 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  The RO, in pertinent part, granted 
entitlement to service connection for left and right knee 
pain with assignment of noncompensable evaluations 
respectively effective March 1, 1999.  The RO also denied 
entitlement to service connection for a chronic acquired low 
back disorder.

In September 1999 the veteran provided oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In June 2003 the RO denied entitlement to an evaluation in 
excess of 30 percent for asthma.

In February 2004, the veteran offered testimony at a video 
conference hearing with the RO before the undersigned 
Veterans Law Judge.  Though there are other issues on appeal, 
the testimony was limited to the issue of entitlement to an 
increased rating for asthma.

As to the issues of entitlement to service connection for a 
chronic acquired low back disorder and initial compensable 
evaluations for bilateral knee disabilities, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Asthma is treated by a daily high dose regimen of 
corticosteroids and immuno-suppressive medications, 
administered orally.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic 
Code 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased evaluation for asthma has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

Disability Evaluations: General

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  



In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).


Factual Background

The veteran was examined by VA in December 1998.  He 
presented with complaints of shortness of breath on exertion, 
identified as climbing one flight of stairs.  He denied any 
actual asthma attacks, emergency room evaluations or 
incapacitating episodes.  He reported that resting and using 
inhalers alleviated his symptomatology.  He also complained 
of a cough accompanying his asthma.  

Objectively, the veteran's lungs were clear to auscultation 
with equal chest wall expansion.  There was no shortness of 
breath and no wheezing.  Pulmonary function tests were noted 
to be normal.  Such tests showed the following:

FVC-  81% predicted
FEV1- 85% predicted
FEV1/FVC- 83% actual

The diagnosis was a history of exercised-induced asthma.  

VA outpatient treatment reports dated in 1999 reveal care for 
asthma.  Treatment involved prescription of inhalers.  

In September 1999, the veteran testified at a personal 
hearing before the RO.  He stated that his asthma condition 
exacerbated with exercise.  Otherwise, his asthma was well 
controlled by a Vanceril inhaler.  He reported that he took 2 
doses daily, at four puffs per dose.  It was noted that the 
active ingredient in Vanceril is a corticosteroid.  Prior to 
taking Vanceril, he had been treating his condition with 
Azmacort.  It was pointed out that, according to the 
Physician's Desk Reference, the Azmacort oral inhaler was 
indicated only for patients requiring chronic treatment with 
corticosteroids.  The veteran also used Albuterol.  

A VA outpatient treatment report dated in October 2000 notes 
a diagnosis of bronchial asthma.

The veteran was again examined by VA in January 2001.  At 
that time, he was using Albuterol and Beclomethasone metered-
dose inhalers.  He smoked a half-pack of cigarettes daily.  
He reported flares of asthma that were worse in cold weather, 
on hot and humid days, and in springtime.  He had one episode 
of severe chest tightness, shortness of air and dizziness in 
the past summer on an ozone action day, when he was working 
outdoors.  He went home to rest and used his metered-dose 
inhalers, and his symptoms resolved.  He stated that he used 
Albuterol prior to playing any sports.  

He no longer ran, but he did still play some recreational 
sports such as basketball.  He denied any wheezing problems.  
He also denied any recent history of pneumonia, upper 
respiratory infections, sinusitis or bronchitis.  He had 
taken allergy medications in the past but discontinued them 
because they caused drowsiness.  He stated that he had a 
cough in cold weather, but he denied a chronic cough.  He had 
no history of cardiovascular disease, chest trauma or other 
pulmonary disease.  

Objectively, the veteran's chest was clear to auscultation 
bilaterally with equal chest wall expansion.  There was no 
shortness of air, audible rales, wheezes or rhonchi.  There 
was no wheezing with forced expiration.  Pulmonary function 
testing was normal, yielding the following results:


FVC-  78% predicted
FEV1- 80.5% predicted
FEV1/FVC- 81% actual

The diagnoses were history of asthma and tobacco use.  

In a VA outpatient treatment report dated in August 2001, it 
was indicated that the veteran was physically active and that 
he exercised at least 3 times per week.  He denied any 
problems with regard to the activities of daily living.  

A July 2002 VA outpatient treatment report notes bronchial 
asthma.  The veteran did not voice any complaints at that 
time. 

In May 2003, the veteran submitted a copy of an April 2000 
Board decision in which another veteran was granted a 100 
percent evaluation for asthma.  He stated that his case 
should be rated in like fashion.  

The veteran was most recently examined by VA in June 2003.  
His medications included Albuterol inhaler, 2 puffs as needed 
and Aerobid, 4 puffs twice daily.  He reported that his 
asthma had increased in severity.  It was triggered by 
exercise and by cold weather.  He could walk a city block and 
then started to have shortness of air.  He reported one 
severe asthma attack per month.  He denied ever having gone 
to an emergency room for such attacks.  He denied any periods 
of incapacitation.  Pulmonary function testing results were 
as follows:

FVC-  78.8% predicted
FEV1- 80.3% predicted
FEV1/FVC- 80% actual

Further objective findings included mild wheezing at the end 
of expiration.  His breathing was non-labored.  The diagnosis 
was asthma. 

The claims file also contains information from the internet 
on the subject of asthma.  One article, from Drug Digest, 
indicated that Aerobid contained the active ingredient of 
Flunisolide, a corticosteroid.  Other internet evidence 
further corroborated that Flunisolide was a corticosteroid.  

Finally, in February 2004, the veteran testified before the 
undersigned in a video conference hearing.  At that time, he 
stated that he had been using Beclomethasone for his asthma 
and then had his prescription changed to Aerobid.  He pointed 
out that another Board decision was of record and that the 
veteran in that case, who was taking the same medications as 
him (Albuterol and Beclomethasone), received a 100 percent 
evaluation.  He testified that he inquired with the Food and 
Drug Administration (FDA), who confirmed that both 
Beclomethasone and Aerobid were corticosteroids and immuno-
suppressive medications.  

Furthermore, he observed that, per FDA labeling, the maximum 
daily dose of Aerobid should not exceed 2,000 micrograms (2 
mg) daily.  Such a dosage would be considered a "high dose" 
regimen.  The veteran was presently puffing 2,000 micrograms, 
or the maximum dosage, each day.  In email correspondence, 
the FDA (specifically, the Center for Drug Evaluation and 
Research) stated that, while the term "parenteral" 
typically was associated with injections, inhalation could be 
considered parenteral, under the veteran's loose definition 
of "pertaining to treatment other than through the digestive 
system."  The veteran's communications with the Center for 
Drug Evaluation and Research are associated with the claims 
file.  

Also at his February 2004 video conference hearing, the 
veteran stated that he had not been hospitalized for his 
asthma and that he had not been in need of emergency 
inpatient care.  He stated that his asthma attacks occurred 
at a frequency of 2 to 3 per week, varying with weather 
conditions.  To alleviate such attacks, he would use his 
Albuterol inhaler, which he referred to as his "rescue" 
inhaler.  That inhaler was in addition to his regular 
medication as described above.  He denied playing sports or 
engaging in an exercise regimen.  

He could drive and shop and, depending on the type of day, go 
for walks.  He worked approximately 20 to 25 hours weekly as 
a self-employed mechanic.  He stated that on several 
occasions an asthma attack forced him to reschedule work for 
his clients.  


Analysis

The veteran is presently assigned a 30 percent disability 
evaluation for asthma under Diagnostic Code 6602.  In order 
to be entitled to the next-higher 60 percent rating, the 
evidence must demonstrate FEV-1 of 40 to 55 percent of the 
predicted value; or FEV-1/FVC of 40 to 55 percent of the 
predicted value; or at least monthly visits to a physician 
for required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating for bronchial asthma is warranted for 
FEV- 1 of less than 40 percent of the predicted value; or 
FEV- 1/FVC less than 40 percent of the predicted value; or 
more than one attack per week, with episodes of respiratory 
failure; or when daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno- suppressive medications 
is required.  The regulations additionally require, in the 
absence of clinical findings of asthma at the time of 
examination, that a verified history of asthmatic attacks be 
of record.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 
(2003).

Here, the Board finds that the evidence of record supports a 
100 percent disability evaluation for the entirety of the 
claims period.  The basis for this determination is the 
veteran's daily "high dose" use of corticosteroids and 
immuno-suppressive medications, as confirmed in the email 
communication from the Center for Drug Evaluation.  Moreover, 
such medication is found to be administered orally, based on 
a fair interpretation of that term.  Indeed, the word 
"oral" is defined as "pertaining to the mouth, taken 
through or applied in the mouth, as an oral medication or an 
oral thermometer."  Dorland's Illustrated Medical Dictionary 
1187 (28th ed. 1994).  The veteran's use of oral inhalers is 
consistent with this definition, supporting the 100 percent 
rating under Diagnostic Code 6602.
As previously noted, Diagnostic Code 6602 further requires 
that, where the file lacks clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record.  In the present case, objective 
examination yielded normal results.  However, it is important 
to note that the veteran has been on a daily regimen of high 
dose systemic medications throughout the duration of the 
claims period.  Such course of treatment in itself confirms 
the existence of his chronic asthma.  With that in mind, and 
considering his consistent history of respiratory complaints 
throughout the entire claims period, the Board finds that the 
veteran's normal VA examination in June 2003 does not 
preclude assignment of a 100 percent evaluation.  This 
conclusion is consistent with the benefit of the doubt 
doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a 100 percent rating for asthma is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA (AMC).  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

As to the issue of entitlement to initial compensable 
evaluations for the veteran's bilateral knee disabilities, 
the RO has not issued a VCAA letter compliant with the notice 
requirements of Quartuccio, supra.

With respect to the veteran's claim of entitlement to service 
connection for a back condition, the Board notes that a July 
2002 VA outpatient treatment report revealed complaints of 
back pain.  The diagnosis was back pain, and the examiner 
ordered x-rays to rule out degenerative joint disease.  
However, it does not appear that such x-rays were associated 
with the claims file.  Since the VA treatment provider in 
July 2002 suspected degenerative joint disease, the Board 
finds that a VA examination of the spine would be useful in 
the adjudication of this claim.  Additionally, there is no 
contemporaneous examination of the service-connected 
bilateral knee disabilities.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his back disorders and 
bilateral knee disabilities since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).
5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any back disorder(s) which may be 
present, and the current nature and 
extent of severity of the service-
connected bilateral knee disabilities.

The claims file, copies of 38 C.F.R. § 
4.124a, Diagnostic Code 8910 (2003), 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted. 

The examiner must address the following 
medical issues:

As to examination of the spine:

Does the veteran have any chronic 
acquired low back disorder(s), and if so, 
is it at least as likely as not that any 
such disorder(s) is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?  As 
to examination of the service-connected 
minor retropatellar crepitus of the right 
knee and the service-connected 
retropatellar pain syndrome of the left 
knee:



(a) Do the service-connected 
retropatellar crepitus of the right knee 
and the service-connected retropatellar 
pain syndrome of the left knee involve 
only the joint structure, or does it also 
involve the muscles and nerves?

(b) Do the retropatellar crepitus of the 
right knee and the service-connected 
retropatellar pain syndrome of the left 
knee cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bilateral knee disabilities, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected bilateral knee 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral knee 
disabilities.



(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
bilateral knee disabilities, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral knee 
disabilities.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for a 
chronic acquired low back disorder, and 
initial compensable evaluations for the 
service-connected bilateral knee 
disabilities.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and initial compensable evaluations, and may 
result in their denial.  38 C.F.R. § 3.655 (2003); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



